 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JAMES WATKINS,                                          Case No. 2:17-cv-01041 JAM AC PC
12
                                              Plaintiff, [PROPOSED] ORDER GRANTING
13                                                       DEFENDANT’S EX PARTE
                      v.                                 APPLICATION FOR AN EXTENSION
14                                                       OF TIME TO FILE SEPARATE PRE-
                                                         TRIAL STATEMENT
15   D. MURPHY,
16                                          Defendant.
17

18           On October 2, 2019, Defendant Murphy filed an ex parte application for a two-week

19   extension of time in which to file his separate pretrial statement. Good cause appearing,

20   defendant’s request, ECF No. No. 91, is GRANTED. Accordingly, IT IS HEREBY ORDERED

21   that:

22           Defendant’s deadline to file his separate pretrial statement is extended 14 days, from

23   October 4, 2019, up to and including October 18, 2019. If plaintiff has not already mailed his

24   pretrial statement, this extension of time shall also apply to plaintiff.

25           IT IS SO ORDERED.

26   DATED: October 7, 2019

27

28
                                                         1
                                                                   [Proposed] Order (2:17-cv-01041 JAM AC PC)
